Citation Nr: 9935617	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  99-03 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening the veteran's claim of entitlement to service 
connection for a bilateral foot disorder has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active service from January 1976 to December 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  In a rating decision dated in January 1994, the RO denied 
reopening the veteran's claim of entitlement to service 
connection for a bilateral foot disorder, and timely notified 
him of that determination; he did not appeal.

2.  The evidence received subsequent to January 1994 does not 
bear directly and substantially upon the specific matter 
under consideration; is cumulative or redundant; and/or by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1994 RO decision that denied reopening the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1993 and 1999).

2.  No new and material evidence sufficient to warrant 
reopening the claim has been received.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that the veteran's complained 
of warts and calluses on the toes of both feet about four 
days after service entrance.  The veteran was treated and 
placed on physical profile during service for diagnoses of 
plantar/feet calluses; bilateral metatarsal head pain; 
metatarsalgia; falling arches; flat feet; and plantar warts.  
An August 1977  report of medical examination for medical 
board purposes shows diagnoses of mild clone toe and 
prominence of the metatarsal head callosity.  The report of 
medical examination dated in August 1978, at discharge, notes 
bilateral metatarsalgia with extreme hypercallosity.  

The veteran applied for VA disability benefits for foot 
problems upon discharge from service.  In a rating decision 
dated in January 1979, the RO denied service connection for a 
foot disorder, specifying the denial of flat feet, mild clone 
toe and callosity on the basis that such problems pre-existed 
service and were not aggravated thereby.  

In February 1980, the veteran presented for a VA examination 
of his feet, which revealed mild splaying of the metatarsal 
arches with mild hallux valgus deformities bilaterally, as 
well as dorsal callosities on the right third and left second 
toes.  The examiner did not comment on the etiology of the 
veteran's foot problems.  

In April 1980, the RO continued to deny the veteran's claim.  
He appealed to the Board.

In a statement dated in August 1981, the Chief of Podiatry 
Services for the West Point Army Medical Department Activity, 
reported evaluation of the veteran on a routine basis at two-
month intervals for moderately painful foot conditions since 
March 1980, with treatment that included debridement of 
painful hyperkeratotic lesions.  The stated diagnoses were as 
follows: An inflexible hammer toe deformity on the second 
digits bilaterally with dorsal hard corns; discreet 
hyperkeratosis at the second metatarsal and fifth metatarsal 
phalangeal joints areas bilaterally; bilateral causalgia; and 
bilateral metatarsalgia.  

In connection with his appeal to the Board, the veteran 
testified at a Board hearing in August 1981.  It was argued 
that the only foot problem the veteran had prior to service 
was warts and calluses on his feet and that there had been no 
pre-service diagnosis of pes planus.  The veteran testified 
that he developed foot pain in basic training, after marching 
a long distance, and that he kept complaining of foot 
problems after that.  The veteran also testified that he was 
first told he had flat feet in about 1977, while stationed in 
Germany.  He indicated that prior to service he had had foot 
calluses trimmed on one occasion and that his mother had made 
him go to the doctor at that time.  August 1981 Transcript. 

In a final decision dated in November 1981, the Board denied 
service connection for bilateral foot disabilities, finding 
that such had pre-existed service and were not aggravated 
thereby.  

In August 1988, the RO received VA outpatient records dated 
from December 1987 to August 1988 and showing treatment and 
evaluation for medical problems unrelated to the veteran's 
feet.  

In June 1991, the veteran requested that his claim based on 
service connection for disability of the feet be reopened; 
the RO denied that claim in a decision dated in July 1991 
based on the lack of new and material evidence.  The veteran 
did not appeal.  

In November 1993, the RO received a report of an October 1993 
examination reflecting the veteran's complaints of bilateral 
foot pain and tingling of 15 years' duration.  Diagnoses 
included bilateral foot pain and probable neuromas.  The 
examining physician noted that the veteran's foot condition 
was chronic and that orthotics would be made to improve his 
symptoms.  In a decision dated in January 1994, the RO denied 
reopening the veteran's claim and notified him of that 
determination by letter dated in February 1994.  He did not 
appeal.

In January 1998, the RO received the veteran's request to 
reopen his claim, accompanied by a lay statement from his 
spouse.  She reported that she had met the veteran in 1977 
and that during service he had had operations on his feet, 
requiring him to use crutches, and that after the operations 
he continued to have foot problems.  She related that the 
veteran had complained that the nerves in his feet had been 
cut.    

In March 1998, the veteran testified at an RO hearing.  He 
testified that prior to service he never had any problems 
with his feet.  He reported that once in service he was 
required to wear combat-type boots and participate in basic 
training and that within several days he developed blisters 
on his feet.  He stated that these blisters became 
aggravated.  He also reported that he developed plantar warts 
several months after entering service and that he had them 
removed with sulfuric acid.  The veteran's representative 
argued that the veteran's claim was new, based on his plantar 
warts and calluses and not part of his original claim that 
was based on structural problems with his feet.  March 1998 
Transcript.

The veteran testified at a Travel Board hearing in September 
1999, stating that he had had corns on the top of his toes 
prior to entering service but that he had had no problems 
with the underside of his toes/feet prior to service.  He 
also testified that a few weeks after arriving in Germany for 
duty, his feet were treated with acid and surgery; about a 
month later his feet started tingling and burning and that he 
had been told at Womack Army Hospital that someone (other 
than the veteran) had done nerve damage to his feet.  The 
veteran also testified that since service he had been treated 
three or four times for his feet; he later stated that over 
the past 20 years he had been to "so many foot doctors," 
all of whom told him that nothing could be done for him.  
September 1999 Transcript.





Pertinent Criteria

Service Connection

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (1999).  There are medical 
principles so universally recognized as to constitute clear 
and unmistakable proof, and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of such residual conditions with no evidence of the 
pertinent antecedent active disease or injury during service 
the conclusion must be that they preexisted service.  
Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish pre-service existence.  38 C.F.R. § 3.303(c).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999). 

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999). 
38 C.F.R. § 3.306(b) provides that, as to veterans of wartime 
service, "[c]lear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of 
aggravation" during service.  It is the Secretary's burden 
to rebut the presumption of in-service aggravation.  See 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  This means the 
base line against which the Board is to measure any worsening 
of a disability is the veteran's disability as shown in all 
of his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and 


still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 289 (1997); see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (where the issue involves questions of medical 
diagnosis or an opinion as to medical causation, competent 
medical evidence is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Finality

In general, unappealed RO decisions become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that, an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).




A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C.A. § 5104.  
(West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1999).

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that, an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).

Materiality

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new 



and material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In this case, the RO's January 1994 rating decision became 
final absent the veteran's disagreement.  See 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (1999).  That is the last final 
decision of record.  Thus, the receipt of new and material 
evidence subsequent to that determination is required to 
reopen the veteran's claim.  

Subsequent to the January 1994 rating decision, the RO 
received further statements from the veteran and from his 
spouse.  The veteran's statements are not new, representing 
merely a reiteration of previously extended arguments.  
Specifically, the veteran has continued to argue that he did 
not have foot problems prior to service and that to the 
extent that he did suffer from flat feet or blisters, his 
service in any case aggravated the problems, resulting in the 
development of plantar warts and callosities, and that the 
treatment for the problems did not relieve his symptoms, but 
rather made them worse.  The RO considered such arguments at 
the time of its 1994 decision.  Likewise, the statement from 
the veteran's spouse, 

although technically "new," represents the same, already 
considered arguments, merely put forth by a different 
individual.  Such recountings are not new.  
Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  

Moreover, even if new, the Court, in Moray v. Brown, 
5 Vet. App. 211, 214 (1993), extended the principal of 
Grottveit v. Brown, 5 Vet. App. 91 (1993), to hold that if 
lay assertions of medical causation will not suffice 
initially to establish a plausible, well grounded claim, 
under 38 U.S.C.A. § 5107(a), it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  The evidence does not show that 
either the veteran or his spouse is competent to provide 
medical diagnoses or the requisite medical opinions linking 
any currently shown foot disability to the veteran's period 
of service by way of incurrence or aggravation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The assertions of the 
veteran and his spouse are therefore insufficient to reopen 
his claim.  

The record is absent any competent new evidence that is 
material to the etiology of the veteran's foot disabilities.  
Certainly, there is no new evidence that includes a competent 
opinion relating any existing bilateral foot disorder to the 
veteran's period of service by way of incurrence or 
aggravation.  As such, no new and material evidence has been 
received and the veteran's claim is not reopened.  38 C.F.R. 
§§ 3.156(a), 20.1103.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996). 



ORDER

No new and material evidence having been received, the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder is not reopened and remains denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

